Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
35 USC 112(b).
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments and arguments.  

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2014/0325319 (Cai) appears to be the closest art of record.  Cai teaches calculating a probability density function which is used to improve a soft decision forward error correction calculation.  The results of error decoding, which represent error corrected data bits, are further used to improve the probability density function calculation (see the Abstract).  In addition, FIG. 6 illustrates a statistically adaptive soft-decision FEC decoder.  See also [0015]:
 [0015] The present document discloses, among other aspects, a method for receiving and detecting optical signal in a coherent optical receiver employing both maximum likelihood sequence estimation (MLSE) and soft-decision forward error correction (FEC). Specifically, one disclosed embodiment relates to adaptively estimate the signal sample statistics at the output of a MLSE module, which is fed into a following soft-decision FEC module for log likelihood calculation in decoding. The statistics-adaptive soft-decision FEC improves the error correction decoding performance and increases system margin on required optical signal to noise ratio (ROSNR). The disclosed techniques can be used in the reception of optical, wired or wireless modulated communication signals in which data bits are encoded using a forward error code.
It also teaches taking into account statistic distribution and estimating the statistical distribution of errors.  See, for example, [0017]-[0019]:
[0017]… On the other hand, a soft-decision (SD) FEC improves the decoding performance by taking into account signal statistic distribution contained in the soft values of signal samples.

[0018] A commonly used signal statistics model in FEC decoding has a Gaussian or normal distribution. In practical transmission systems, however, the input signal of an FEC decoder may have a statistic distribution different from a Gaussian or normal distribution and the signal statistics may also change for different channel conditions such as OSNR, etc. Hence, to fully utilize the error correction capability of a SD FEC code, it is useful for the decoder to have accurate prior knowledge about the received signal statistic. If the signal statistics is dynamic (changing with time), it may be adaptively tracked or estimated to achieve an optimal FEC performance. 

[0019] … One example method takes soft values output from an MLSE module, adaptively estimates the corresponding signal statistics, provides the statistic distribution to a following FEC decoder, and gets feedback from the decoding results to further improve the accuracy of the signal statistic estimation. The method described here may be applied in optical communication system with spectral narrowing impairment and other systems that use MLSE and SD -FEC technologies. 

However, it does not teach to compute the deviation of statistical distribution as recited in the claim, and it does not teach to compute a reduction of the reference channel margin associated with the at least on operating state parameter based on the deviation as recited in the claim.  
US 2012/0287813 (Aim) teaches link adaptation including obtaining predicted parameters related to the quality of the link, measuring actual parameters corresponding to the predicted parameters, and deriving error distributions based on the difference between the predicted and actual parameters, from which error distributions a link adaptation margin estimate is derived, based on a predetermined radio link quality target; the link adaptation margin estimate is then used for supporting link adaptation for the radio link (see the Abstract).  See FIG. 2 which illustrates estimating parameters 204, measuring actual parameters 206, and describing error distributions 208.  See also [0058]-[0060].  However, it does not teach to measure the statistical distribution of errors as recited in the claims.
US 2013/0297986 (Cohen) teaches measuring statistical distribution of zeros and ones prior to error correction.  See, for example, [0273]:
[0273] In view of FIG. 2B, when the SLC is again read using the nominal read threshold 210, it is predictable that the observed statistical distribution of zeroes and ones read directly from the NVM (e.g., prior to any error correction) will not be 50-50 percent.  ….
However, it measures the statistical distribution of ones and zeros, not errors.
US 7,095,956 (Levandovsky) teaches to measure the deviation of the statistical noise distribution.  See, for example, col. 5, second full para:
The optical network 100 shown in FIG. 1 may utilize a topology distribution protocol, such as OSPF or IS--IS that are in common use in IP networks and are proposed for use in optical networks as well, in routing paths through the optical network 100. In this embodiment, physical parameters for elements in the network, such as the equivalent average number of noise photons per bit at an input of an element n.sub.i.sup.eq, the optical power gain of an element G.sub.i, and the constant V.sub.i related to deviation of the statistical noise distribution, etc. of an element, may all reside in a central connection controller that resides in any one or a plurality of NEs in the optical network 100 or in one or more centrally-located connection controllers that reside external to any NE. The connection controller incorporates the functionality of the path validation unit 200, as described above.  
However, it measures the deviation of statistical noise distribution, not errors.
US 2013/0310091 (Tabet) teaches determining error rates 704, 708, 712, 714 (FIG. 8) 806 (FIG. 9), and establish an offset based on the error rate 808 (FIG. 9).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636